Citation Nr: 1703551	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-31 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2013, for the award of service connection for coronary artery disease.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a March 2011 rating decision denied the Veteran's service connection claim for a heart condition, and the Veteran appealed.  The RO subsequently granted service connection for coronary artery disease in an August 2014 rating decision effective March 15, 2013.  The Board has recharacterized the issue concerning the heart condition to more accurately reflect the issue on appeal. 

In his October 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the VA Central Office.  However, in an April 2014 written statement, he indicated that he did not want to testify at a hearing before the Board.  Thus, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. 20.704(e) (2016).


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in March 1970, and he did not file a claim of entitlement to service connection for a heart condition within one year of discharge.

2.  On April 24, 2007, the RO received the Veteran's claim of entitlement to service connection for a heart condition; and no communication prior to that date may be interpreted as a formal or informal service connection claim for a heart condition.

3.  The probative evidence of record is at least in equipoise as to whether the Veteran had a diagnosis of ischemic heart disease (IHD) when he filed his service connection claim for a heart condition on April 24, 2007.  

4.  Due to the Veteran's service-connected disabilities, he is in need of the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 24, 2007, but no earlier, for the award of service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).

2.  The criteria for SMC based on the need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters dated January 2010 and January 2011.  See 38 U.S.C.A.      §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment and private treatment records, and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Effective Date for Coronary Artery Disease 

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A.      § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

For cases involving presumptive service connection due to herbicide exposure, there is an exception to the effective date provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department       of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989,     or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was first received by VA or the date the disability arose, except as otherwise provided for claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2)-(3).  A claim will be considered a claim for compensation    for a particular covered herbicide disease if: (i) the claimant's application and    other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

Effective August 31, 2010, IHD was added to the list of covered herbicide diseases subject to presumptive service connection.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).  IHD includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease, coronary spasm, and coronary bypass surgery; and stable, unstable   and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  IHD does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  Id.

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, and therefore, he is presumed to have been exposed to herbicides during service.  On April 24, 2007, the Veteran submitted a service connection claim for a heart condition, which was denied in a March 2008 rating decision.  In a March 2011 letter, the RO informed the Veteran that IHD was recently added to the list of covered herbicide diseases subject to presumptive service connection.  However, in a March 2011 rating decision, the RO determined that the Veteran did not have a diagnosis of IHD and again denied service connection for a heart condition.  

Service connection was eventually granted for coronary artery disease in an August 2014 rating decision, and a 60 percent rating was assigned, effective March 15, 2013, the earliest date the RO determined that the Veteran had a diagnosis of IHD.  The Veteran asserts that he was diagnosed with IHD in August 1998 and therefore the effective date for the award of service connection for coronary artery disease should be August 1998.  

A September 2002 private treatment record indicates that an electrocardiogram showed atrial fibrillation, right ventricular response, left ventricular hypertrophy, anteroseptal artifact age undetermined, and lateral wall ischemia.  Following a physical examination, the impression was congestive heart failure with anasarca, hypertensive cardiovascular disease, chronic obstructive pulmonary disease (COPD), and ischemic heart disease.  However, it was noted that a pulmonologist thought the Veteran had non-ischemic cardiomyopathy.  

In letters dated January 2007 and December 2010, one of the Veteran's private treatment providers indicated that the Veteran had diagnoses of ischemic cardiomyopathy and IHD since August 1998.  In letters dated January 2010           and March 2011, another private treatment provider likewise indicated that the Veteran had a diagnosis of IHD.  

A review of the Veteran's private treatment records from March 2007 through   April 2007 show diagnoses of ischemic cardiomyopathy and non-ischemic cardiomyopathy.  Cardiac catheterization performed in April 2007 revealed moderate pulmonary hypertension, normal coronary arteries, a severely dilated aortic root, and severe aortic regurgitation.  Transesophageal echocardiogram performed later that month revealed a severely dilated left ventricle.  

VA treatment records from November 2007 through February 2011 consistently noted a history of ischemic cardiomyopathy.    

An August 2009 VA aid and attendance questionnaire completed by one of the Veteran's VA treatment providers indicates that the Veteran had a diagnosis of coronary artery disease.  

A July 2010 VA IHD questionnaire completed by the Veteran's private cardiologist indicates that as of May 2007, the Veteran had three diagnoses pertaining to IHD, including chronic systolic heart failure, status post aortic valve replacement, and chronic atrial fibrillation.  

The Veteran underwent a VA examination in March 2011, during which the examiner diagnosed the Veteran with non-ischemic cardiomyopathy and aortic regurgitation, status post aortic valve replacement.  Citing an April 2007 cardiac catheterization report which indicated that the Veteran had no coronary artery stenosis, the examiner opined that the Veteran's current heart condition was not      due to IHD or coronary artery disease.  

Upon review, the Board finds that the evidence is at least in equipoise as to whether the Veteran had a diagnosis of IHD when he submitted his service connection claim for a heart condition on April 24, 2007.  Therefore, resolving any reasonable doubt in favor the Veteran, the Board finds that an effective date of April 24, 2007, for the grant of service connection for coronary artery disease is warranted.  See Gilbert, 1 Vet. App. at 53. 

The Board finds that an effective date prior to April 24, 2007, is not warranted, as the record shows no communication prior to that date which may be interpreted as    a formal or informal service connection claim for a heart condition.  See 38 C.F.R.     § 3.816(c)(2)-(3) (the effective date shall be the later of the date the claim was first received by VA or the date the disability arose) (emphasis added).  The Board notes that pursuant to a February 2003 service connection claim for diabetes, the Veteran submitted private treatment records that included treatment for various heart conditions.  However, the mere presence of medical evidence indicating a current diagnosis or treatment for a condition does not establish intent on the part of a veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35(1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In the absence of evidence of intent to seek service connection for a heart condition, the medical evidence of record indicating the presence of a heart condition cannot constitute a pending informal claim of entitlement to service connection for IHD.  Accordingly, an effective date prior to April 24, 2007, is not warranted.

      Entitlement to SMC 

SMC is payable to a veteran who has a service-connected disability or disabilities that render him so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§  3.350(b)(3).

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions the veteran is unable to perform must be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as need of regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need            of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to remain in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting    of the additional allowance.  38 C.F.R. § 3.352(c).

The Veteran is service-connected for the following disabilities: renal insufficiency with hypertension, rated as 60 percent disabling, coronary artery disease, rated as 60 percent disabling, posttraumatic stress disorder (PTSD), rated as 50 percent disabling; gunshot wound to the left buttock, rated as 20 percent disabling, peripheral neuropathy of the left and right upper extremities, each rated as 20 percent disabling; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; and peripheral neuropathy of the left and right lower extremities, each rated as 10 percent disabling.  Throughout the appeal period, the Veteran has    been in receipt of either a combined 100 percent schedular rating or a 90 percent schedular rating with a total disability rating based on individual unemployability (TDIU).  

An August 2009 VA aid and attendance questionnaire completed by one of the Veteran's VA treatment providers indicates that the Veteran's functions were restricted by his severe chronic neuropathic pain from a gunshot wound, COPD, congestive heart failure, and deconditioning.  The treatment provider also noted decreased strength in both lower extremities and atrophy from deconditioning, which were likely due to chronic pain secondary to the gunshot wound.  The treatment provider indicated that the Veteran was constantly in a wheelchair,       was minimally ambulatory with a walker, and could not walk more than 20 or 30 feet.  It was also noted that due to severe pain and shortness of breath from heart failure and COPD, the Veteran was unable to perform activities of daily living (ADLs) without assistance, including bathing, hygiene, dressing, food preparation, and transitioning.

VA aid and attendance questionnaires completed by a private treatment provider in September 2009 and March 2011 indicate that the Veteran was unable to perform ADLs without assistance due to chronic pain, shortness of breath, COPD, congestive heart failure, occasional dizziness, and deconditioning.  It was also noted that the Veteran had decreased strength in both upper and lower extremities and was unable   to leave his home without assistance.

A January 2010 letter form a private treatment provider indicates that the disabilities which limited the Veteran's ability to function normally included severe chronic neuropathic pain due to a gunshot wound to the hip; COPD, which limited his ability to walk more than 20 to 30 feet due to shortness of breath; congestive heart failure     and ischemic cardiomyopathy, which required 3L home oxygen; diabetes; and degenerative disc disease.  The treatment provider noted that the Veteran was mostly wheelchair bound and required assistance when leaving the home.  

The Veteran underwent a VA examination in June 2010, during which the examiner noted that the Veteran was assisted by his brother upon arrival.  The Veteran reported symptoms of pain over the site of the gunshot wound, and it was noted that he had arthritis in the lower back and multiple joints, which caused pain and swelling.  The examiner indicated that the Veteran's daily activities were limited primarily due to shortness of breath, which was secondary to his cardiac problems and COPD, as well as arthritis.  The examiner noted that "it is very difficult to differentiate shortness of breath related to service-connected cardiac condition."  The examiner opined that "the Veteran requires aid and attendance secondary to the above medical conditions . . .  [however,] the Veteran's service-connected disabilities are not likely preventing him from performing most of his daily, routine, and simple activities."

In a January 2011 written statement, the Veteran's brother indicated that he handled the Veteran's finances, assisted him several times a week, provided transportation     to and from medical appointments, assisted with medication management, and       gave the Veteran money when needed.  In a February 2011 written statement, the Veteran's sister indicated that she moved in with the Veteran in 2007 in order to provide him with assistance with all of his ADLs.

A May 2011 private orthopedic treatment record indicates that the Veteran had severe post-traumatic arthritis in his hip and lower back related to his service-connected gunshot wound, which resulted in reduced range of motion and sharp pain in the hip, lower back, and leg.  It was noted that his pain increased when the Veteran attempted to stand or walk, which rendered him unable to perform ADLs independently, including basic hygiene.   

From October 2012 through March 2013, the Veteran was hospitalized at a VA medical center for an infection at the site of the gunshot wound.  The diagnoses at discharge were history of a gunshot wound with chronic osteomyelitis and a deep decubitus ulcer.  Follow-up VA treatment records indicate that the Veteran's sister performed all of his ADLs, including packing and redressing the wound twice a day.  A July 2014 VA treatment record indicates that the Veteran was confined to his bed most of the time and required assistance for nearly every ADL.  He also required oxygen therapy 24 hours a day.  

In summary, the record shows that the Veteran requires regular aid and attendance of another person to assist with ADLs, including transfers, bathing, dressing, toileting, transportation, medication management, housekeeping, grocery shopping, meal preparation, laundry, transportation, and oxygen administration.  Indeed, all     of the Veteran's treatment providers, including the June 2010 VA examiner, agree that the Veteran requires regular aid and attendance due to his various physical disabilities.  Although the VA examiner opined that the Veteran was primarily limited by nonservice-connected disabilities, the examiner attributed the Veteran's limitations to COPD, shortness of breath, cardiac conditions, and arthritis.  The Board notes that the Veteran is service-connected for coronary artery disease, and the examiner acknowledged that it was "very difficult to differentiate shortness       of breath related to [the Veteran's] service-connected cardiac condition."  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish symptoms attributable to service-connected and nonservice-connected disabilities, the Board will consider all of the symptoms as attributable to the service-connected disability).  Moreover, the medical evidence of record indicates that the Veteran's severe post-traumatic arthritis of the hip and lower back have been attributed his service-connected gunshot wound.  Based on the foregoing, and after resolving all doubt in the Veteran's favor, the Board finds that evidence of record demonstrates that the Veteran is in need of aid and attendance due to his service-connected disabilities.  Accordingly, SMC based on the need for regular aid and attendance     is warranted.  As aid and attendance is a greater benefit than housebound benefits, discussion of entitlement to SMC based on being housebound is not required as that claim is moot.


ORDER

An effective date of April 24, 2007, but no earlier, for the award of service connection for coronary artery disease is granted, subject to the laws and regulations governing the payment of monetary benefits.

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


